       Case 2:20-cr-00037-TLN Document 35 Filed 03/19/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     KENDELL DAVIS
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                 )   Case No. 2:20-CR-37-TLN
11                                             )
                    Plaintiff,                 )   STIPULATION AND ORDER TO CONTINUE
12                                             )   STATUS CONFERENCE TO MAY 6, 2021 AND
                        vs.                    )   EXCLUDE TIME
13                                             )
              KENDELL DAVIS,                   )   Date: March 25, 2021
14                                             )   Time: 9:30 A.M.
                   Defendant.                  )   Judge: Hon. Troy L. Nunley
15                                             )

16          IT IS HEREBY STIPULATED and agreed by and between Phillip A. Talbert, Acting
17   United States Attorney, through Paul Hemesath, Assistant United States Attorney, counsel for
18   Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Christina
19   Sinha, counsel for Defendant Kendell Davis, that the status conference currently set for March
20   25, 2021 may be continued to May 06, 2021 at 9:30 A.M.
21          On February 13, 2020, the government filed an indictment against Mr. Davis alleging a
22   violation of 18 U.S.C. § 922(g)(1). ECF No. 4. On April 15, 2020, the government provided the
23   defense with discovery, consisting of several video and audio files and 106 pages of discovery.
24          The defense requires addition time to conduct its investigation, conduct legal research,
25   explore potential resolutions, and otherwise prepare for trial. The defense believes that failure to
26   grant the requested continuance would deny it the reasonable time necessary for effective
27   defense preparation, taking into account the exercise of due diligence. The parties stipulate that
28
      Stipulation and Order to Continue Status          -1-             United States v. Davis, 2:20-cr-37-TLN
      Conference to May 6, 2021 and Exclude Time
       Case 2:20-cr-00037-TLN Document 35 Filed 03/19/21 Page 2 of 3


 1   the ends of justice served by granting the continuance outweighs the best interest of the public

 2   and Mr. Davis in a speedy trial. Therefore, for the purpose of computing time under 18 U.S.C. §

 3   3161 et seq. (Speedy Trial Act), the parties request that the time period between March 25, 2021
 4   and May 06, 2021 (inclusive) be deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv)
 5   (Local Code T4), because it results from a continuance granted by the Court at Mr. Davis’s
 6   request, based on a finding that the ends of justice served by granting the continuance outweighs
 7   the best interest of the public and Mr. Davis in a speedy trial.
 8
                                                    Respectfully submitted,
 9
                                                    HEATHER E. WILLIAMS
10                                                  Federal Defender
11
     Date: March 18, 2021                           /s/ Christina Sinha
12                                                  CHRISTINA SINHA
                                                    Assistant Federal Defender
13                                                  Attorneys for Defendant
                                                    KENDELL DAVIS
14
15
16   Date: March 18, 2021                           PHILLIP A. TALBERT
                                                    Acting United States Attorney
17
                                                    /s/ Paul Hemesath
18                                                  PAUL HEMESATH
                                                    Assistant United States Attorney
19
                                                    Attorney for Plaintiff
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status        -2-               United States v. Davis, 2:20-cr-37-TLN
      Conference to May 6, 2021 and Exclude Time
       Case 2:20-cr-00037-TLN Document 35 Filed 03/19/21 Page 3 of 3


 1                                                 ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6   Dated: March 18, 2021
 7
                                                        Troy L. Nunley
 8                                                      United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status         -3-               United States v. Davis, 2:20-cr-37-TLN
      Conference to May 6, 2021 and Exclude Time
